Title: To James Madison from Thomas Appleton, 10 August 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 10th. August 1801.
					
					My last respects were under date of the 9th. of July, forwarded by the way of Paris covering dispatches from Mr. Cathcart Consul for Tripoli, and who is now in this place.  I shall not trespass on your time, by entering into a detail of the affairs of Barbary as he has so fully informed you of our situation with those regencies.  I now forward you a copy of a Circular I have receiv’d from Tunis similar, I have distributed to the foreign Consuls in this City; and also to the American Consuls thro’ the extent of Italy, Trieste, Smyrna france, Spain, Holland Hambourg, & London.  The frequency of intercourse between Barbary and this place gave me repeated opportunities of affording the most timely information to our Consuls in Europe of the gradual Steps of the Bashaw of Tripoli; and we have the satisfaction to find that not an american vessel had been Captured by their Cruizers, before their port was blockaded by our squadron.  On the 28th. of July the Ceremony was performed at florence of the Cession of Tuscany by the actual Constituted authorities, to the King of Etruria, whose person was represented by the Marquis di Ventura his prime minister.  The King is expected to take possession of what is now termed the Kingdom of Etruria in the Course of a fort night.  I inclose you the florence gazette which Contains the proclamation of Ludovico 1st: and the very extraordinary address of Genl: Murat on this event.  This general has lately been invested with new powers, and now includes in his Command the whole extent of territory from Turin to the extremity of the Kingdom of Naples.  The Army of Italy is to be increased to the complete War establishment, which does not in my opinion evince, an intention on the part of the french to renue Offensive measures; but rather to repel any possible invasion.  Italy will probably yet experience many important changes, and the giving a King to Tuscany I am far from thinking will either procure energy for their government, or tend in any manner to lessen the weight of misery which now oppresses them, for it is Consistent with reason to Conclude that those who Create the King, will Create the laws, and therefore no amelioration in the system of administration, but on the contrary this additional burthen on the people, to wit, to support the splendour of this royal personage.  The intrigues at the Court of Rome, will I am induced to believe be ineffectual to preserve his Holiness’s temporal power, and Should he not be totally Deprived of it, I am persuaded it will be so much Curtailed, as to leave him little authority beyond those of a Spiritual nature.  It is even probable, that a great part of his dominions will be incorporated into the Cisalpine republic.  The King of Naples as yet nominally governs the Kingdom; but it is in truth the french who administer every part of the gouvernment and even this name, without any of the power he may deprived of, for he holds it through the medium of the most unstable Court of Europe.  We have well founded intelligence, that Admiral Gantheaume landed his Army at Derna of 6,000 Men, where Camels & provisions were previously provided for to transport them to Alexandria, for although the Bey was Compelled to send away the french Consul, by the peremptory orders of the grand Signior, effected by british influence, yet he has secretly favored the disembarcation, under the pretext of an irresistable force.  I am requested to inclose the within letter for the President under cover to you.  I have the honor to be Sir with the highest respect Your Most Obedt. Servant
					
						Th. Appleton
						Consul for the U:S of America
						Leghorn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
